Exhibit 10.5

 

[ex10-5_001.jpg]

Jerrick Media Holdings, Inc.

2050 Center Ave, Suite 640

Fort Lee, NJ 07024

(201) 258- 3770

 

July 27, 2018

 

<<Investor>>

<<Address>>

 

VIA ELECTRONIC MAIL

 

Re:Agreement to Convert – Series B Preferred Stock

 

Dear <<Salutation>> <<Last Name>>:

 

You are being sent this letter as a holder of <<SeriesB>> shares of Series B
Convertible Preferred Stock, par value $.001 per share (the “Series B Preferred
Stock”) of Jerrick Media Holdings, Inc. (the “Company”), which are currently
convertible into <<CommonB>> shares (the “Conversion Shares”) of the Company's
common stock, par value $.001 per share (the “Common Stock”), inclusive of
accrued and unpaid dividends and liquidated damages, if any. These Conversion
Shares represent all shares owed to the holder, fulfilling all remaining
obligations to the holder. As an incentive to the requested conversion as set
forth below, the Company has agreed to issue you a warrant to purchase shares of
the Company’s Common Stock at an exercise price of $0.30 equal to 50% of the
Conversion Shares (the “Incentive Warrant”).

 

Our Current Financing

 

As you may be aware, the Company is currently in the process of pursuing a
private offering of units of its securities (the “Units”) in the amount up to
$5,000,000 (the “Offering”). Each Unit consists of (i) one share of the
Company’s Common Stock (the “Shares”) at a price of $0.25 per share (the “Share
Price”), and (ii) a five-year warrant (the “Warrant”) to purchase that amount of
shares of the Company’s Common Stock equal to one hundred percent (100%) of the
Shares at an exercise price of $0.30 per share.

 

What We Need From You

 

By executing and delivering this letter, you will hereby agree to automatically
convert upon the closing of the Company’s Offering (the “Conversion”), your
<<SeriesB>> shares of Series B Preferred Stock into <<CommonB>> shares of the
Company’s common stock at a $0.19683 per share conversion price (the “Conversion
Price”). In addition, pursuant to the Conversion, you will receive 0 shares of
Common Stock as payment for accrued and unpaid dividends, from the date of
inception of the Company through August 15, 2018 amounting to $0, owed pursuant
to your ownership of the shares of Series B Preferred Stock and converted
hereunder. You will also receive an Incentive Warrant to purchase <<Incentive
Warrant>> shares of Common Stock at the exercise price of $0.30 per share.

 

 

 

 

To effect the Conversion and issuance of the Incentive Warrant, the Company
requests that you (i) complete and execute the enclosed Notice of Conversion
(“Notice of Conversion”); (ii) send scanned copies of the executed Notice of
Conversion to the Company; (iii) send to the Company, originally executed copies
of the Notice of Conversion, together with your original Series B Preferred
Stock certificate

 

By your agreement and acknowledgment below, this Letter Agreement shall serve as
written confirmation that:

 

(a) You agree to the terms of the Conversion.

 

(b) You acknowledge and agree that, upon Conversion at the execution hereof, you
waive your rights under the Series B Preferred Stock with respect to Company’s
defaults, events of default or failure to comply with covenants, if any, arising
therefrom through the date hereof.

 

(c) You acknowledge and agree that legends will be placed on the certificates
representing the shares of Common Stock to be issued to you upon the Conversion
to the effect that such securities have not been registered under the Securities
Act or applicable state securities laws and appropriate notations thereof will
be made in the Company’s books.

 

By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Conversion at the Conversion Price as described herein. Upon
execution hereof, you understand that you will be releasing and discharging the
Company and its affiliates from any and all obligations and duties that such
persons may have to you with respect to the Series B Preferred Stock and the
Series B Preferred Stock associated therewith will be of no further force or
effect.

 

This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. This Letter Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey without regard to choice of law principles. This Letter Agreement may
be executed in any number of counterparts, each of which shall be an original
but all of which together shall constitute one and the same instrument. In case
any provision of this Letter Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Letter
Agreement, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

 

 2 

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

Very truly yours,       JERRICK MEDIA HOLDINGS, INC.         By: /s/ Jeremy
Frommer   Name: Jeremy Frommer   Title: Chief Executive Officer         Date:
7/27/18  

 

ACCEPTED AND AGREED:         By:                             Name:     Title:  
        Date:    

 

***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***

 

 3 

 

 

JERRICK MEDIA HOLDINGS, INC. (the “Company”)
NOTICE OF CONVERSION

 

Conversion of <<SeriesB>> shares of Series B Cumulative Convertible Preferred
Stock.

 

The undersigned hereby elects to convert all (<<SeriesB>> shares) of the Series
B Cumulative Convertible Preferred Stock (the “Preferred Stock”) held by the
undersigned into shares of the Company’s Common Stock according to the
provisions hereof and the terms of the Preferred Stock, at the date of close of
the current financing round but no later than August 15th, 2018.

 

Applicable Conversion Price Per Share: $0.19683

 

Number of Shares of Common Stock Issuable at Conversion Price: <<CommonB>>

 

Number of Shares of Common Stock Issuable as Payment for Accrued and Unpaid
Dividends, from the date of inception through August 15, 2018: 0

 

Calculation: Based on Accrued Dividends of $0 as of August 15, 2018

 

Aggregate Number of Shares of Common Stock Issuable Pursuant to Conversion:
<<CommonB>>

 

Incentive Warrant: Additional $0.30 Warrant Coverage for Conversion of Preferred
Shares and Accrued Dividends as of August, 15 2018: <<Incentive Warrant>>

 

Calculation = <<CommonB>> x 50% = <<Incentive Warrant>>

 

Certificate(s) for all of the Series B Convertible Preferred Stock owned by the
undersigned is being delivered herewith.

 

By:                    <<Investor>>   Name:     Title:     Date:    

 

Deliveries Pursuant to this Notice of Conversion Should Be Made to:

 

Jerrick Media Holdings, INC

2050 Center Ave, Suite 640

Fort Lee, NJ 07024

 

 4 

 